Dear Mayor Toups:
Your inquiry of recent date raises the following two legal questions for our consideration:
      (1) In a Lawrason Act municipality such as the Town of Iowa, when an Alderman abstains from voting, then ending up with a tie vote, does the Mayor have the authority to vote and break the tie?
      (2) When on Alderman is absent and there is a tie vote, does the Mayor have the authority to vote and break the tie?
Pertinent to your inquiry is LSA-R.S. 33:405(A)(1), providing:
      A. (1) The mayor shall preside at all meetings of the board of aldermen, and in case there is an equal division, he shall give the deciding vote.
The Lawrason Act is silent on the effect of abstentions from voting in the proceedings of a municipal governing authority. However, jurisprudence indicates that the casting of votes by a majority of members voting suffices to transact the business of the governing authority. See Attorney General Opinion 92-49, and citations therein. As determined in Opinion 92-94, an abstention is not to be counted either for or against a question or a candidate. The abstention is not regarded as a vote, but the member's presence is counted to determine the existence of a quorum.
Accordingly, if a member abstains, and if the remaining members are equally divided, the mayor must give the deciding vote, in compliance with LSA-R.S. 33:405(A)(1).
Similarly, if an alderman is absent, and there is a tie vote, the mayor is again compelled by law to break the tie. Always, the existence of a quorum must be established at the outset, as LSA-R.S. 33:405(E) provides:
      (E) A majority of the members of the board of aldermen shall constitute a quorum of the board at any meeting, whether regular, special or emergency.
Should you have further questions, please contact this office.
Very truly yours,
                               RICHARD P. IEYOUB ATTORNEY GENERAL
                           BY: __________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
City of Harahan 11905 Hickory Ave. Harahan, LA 70123